DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asanuma et al. (WO 2016/158882).  US20180104931 is the PG-Pub for the National Stage application of the WIPO document.  The ‘931 document is translated as-filed into English for entry.  See MPEP 1893.01(d).
Asanuma discloses an intermediate film for laminated glass.  Concerning claim 1-2 and 4, Asanuma discloses the intermediate film is a multilayer film comprising an acoustic layer formed from a composition comprising a polyvinyl carboxylate such as polyvinyl acetate that can be copolymerized with compounds that have amide, carboxyl, or ether groups, wherein these compounds are copolymerized at 10 mol% or less (para. 0029-0031).  Given that the composition is the same as that claimed, a layer undergoing the claimed test would exhibit the claimed properties.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art 
	Regarding claim 6, the polymerization degree is from 1500 to 10000 wherein, vinyl acetate has a molecular weight of 86.09 g/mol, resulting in a weight of 129000 to 860900 g/mol, wherein the endpoint of 860900 is specifically disclosed and as such, meets the instant claims (para. 0031).  With respect to claims 9-15, the this acoustic layer further comprises a plasticizer with a second and third protective layer disposed on either side of this acoustic layer, wherein these protective layers have plasticizers and are formed from thermoplastic resins such as polyvinyl acetal (FIG. 1; para. 0036-0100).  Concerning claim 16, as shown in the Examples the protective layers would each have less plasticizer than the acoustic layer and as such, meet the instantly claimed limitations (Table 7).  In regards to claim 18, the above multilayer film is disposed between two sheets of glass to form a laminated glass (para. 0098-0100).  With respect to the properties as claimed in claim 19, the above disclosure regarding the laminated glass is applicable and furthermore, regarding the haze value, given that the composition is the same as that claimed, a layer undergoing the claimed test would exhibit the claimed properties.

Claims 1, 3, 7-8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (WO 2017/013479). US20180044552 is the PG-Pub for the National Stage MPEP 1893.01(d).
Fujita disclose an adhesive resin layer for glass laminates (abstract; para. 0004).  Concerning claims 1, 3, and 8, Fujita discloses the adhesive is formed from a composition comprising acrylic-base polymer and a monomer that has a hydroxyl group (para. 0052-0064).  Given that the materials are the same and Fujita further discloses the monomer that has a hydroxyl group reduces cloudiness (para. 0060), the adhesive of Fujita would exhibit the claimed properties when undergoing the recited test.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to claim 7, the polymer has a molecular weight of 50000 to 1000000 (para. 0052).  Concerning claim 19, the above disclosure regarding the laminated glass is applicable and furthermore, regarding the haze value, given that the composition is the same as that claimed, a layer undergoing the claimed test would exhibit the claimed properties.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. (WO 2016/158882) in view of Brower et al. (US 4226818).  US20180104931 is the PG-Pub for the National Stage application of the WIPO document.  The ‘931 document is translated as-filed into English for entry.  See MPEP 1893.01(d).
Asanuma discloses the above but is silent to forming the film into a roll.
Brower discloses forming interlayers into rolls wound around a core.  Interlayers are wound around a core to form rolls in order to ship and transport the interlayer to companies that do the actual lamination (cols. 1-4).  As such, in order to ship and transport interlayer materials to other companies to do the physical lamination process, one of ordinary skill in the art would have been motivated to roll the interlayer sheets around a winding core and form a roll.

Claims 1, 3, 5, 7-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Fujita et al. (WO 2017/013479). US20180044552 is the PG-Pub for the National Stage application of the WIPO document.  The ‘552 document is translated as-filed into English for entry.  See MPEP 1893.01(d)
DeRosa discloses laminated structure with a multilayer interlayer disposed between two glass sheets.  Concerning claims 1 and 3, DeRosa discloses the central layer of the interlayer is formed from an acrylate composition (abstract; para. 0044-0088).  However, DeRosa is silent a monomer that has a functional group as claimed. With respect to claims 9-14, the multilayer layer interlayer has two further layers on either surface of the central layer, wherein each layer is a thermoplastic resin comprising polyvinyl acetal (para. 0006).  Concerning claim 18, the multilayer interlayer is disposed between two glass sheets (para. 0089-0133).  However, DeRosa is silent a monomer that has a functional group as claimed.
Fujita disclose an adhesive resin layer for glass laminates (abstract; para. 0004).  Concerning claims 1, 3, and 8, Fujita discloses the adhesive is formed from a composition comprising acrylic-base polymer and a monomer that has a hydroxyl group (para. 0052-0064).  Given that the materials are the same and Fujita further discloses the monomer that has a hydroxyl group reduces cloudiness (para. 0060), the adhesive of Fujita would exhibit the claimed properties when undergoing the recited test.  As such, in order to prevent cloudiness from occurring, one of ordinary skill in the art would have been motivated to add an acrylate monomer that has a hydroxyl group.  With respect to claim 5, Fujita discloses the content of the acrylate having a hydroxyl group is found between 5 to 50 parts per 100 parts of the acrylic polymer, wherein too much the adhesiveness is decreased (para. 0064).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed range of the hydroxyl group-containing acrylate, in order to have the proper adhesiveness.  With respect to the resulting molecular weight, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight, in order to provide proper functioning of the layer.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Fujita et al. (WO 2017/013479) as applied to claim 12 above, and further in view of Lu et al. (US 20170253009).  US20180044552 is the PG-Pub for the National Stage application of the WIPO document.  The ‘552 document is translated as-filed into English for entry.  See MPEP 1893.01(d).
The prior art discloses the above, including DeRosa disclosing adding a plasticizer to the acoustic layer (para. 0068).  However, the prior art is silent to adding to all layers and the differences thereof.
Lu discloses that multilayer interlayers have a central layer that is more plasticized than the outer layers, wherein the result is an enhanced acoustic performance (para. 0075; Table 4).  .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Fujita et al. (WO 2017/013479) as applied to claim 1 above, and further in view of Brower et al. (US 4226818).  US20180044552 is the PG-Pub for the National Stage application of the WIPO document.  The ‘552 document is translated as-filed into English for entry.  See MPEP 1893.01(d).
The prior art discloses the above but is silent to forming the film into a roll.
Brower discloses forming interlayers into rolls wound around a core.  Interlayers are wound around a core to form rolls in order to ship and transport the interlayer to companies that do the actual lamination (cols. 1-4).  As such, in order to ship and transport interlayer materials to other companies to do the physical lamination process, one of ordinary skill in the art would have been motivated to roll the interlayer sheets around a winding core and form a roll.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 8-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/627611 US 4226818). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an interlayer film having a one-layer or two or more layer structure comprising the same materials having a hydrogen bondable functional group (i.e. hydroxyl group).  While it is noted that the ‘611 claims do not recite the claimed haze, the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The ‘611 claims are also silent to the roll as claimed in claim 17.  Brower discloses forming interlayers into rolls wound around a core.  Interlayers are wound around a core to form rolls in order to ship and transport the interlayer to companies that do the actual lamination (cols. 1-4).  As such, in order to ship and transport interlayer materials to other companies to do the physical lamination process, one of ordinary skill in the art would have been motivated to roll the interlayer sheets around a winding core and form a roll.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783